Case 4:20-cv-01761-MWB Document3 Filed 09/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT

for the

MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA VOTERS ALLIANCE, ET AL.
Plaintiff

 

Civil Action No.:
4:20-CV—01761-MWB
Hon. Matthew W. Brann

¥.

CENTRE COUNTY, ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

SEE COMPLAINT

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Jordan P. Shuber

Dillon McCandless King Coulter & Graham, LLP
128 West Cunningham Street

Butler, PA 16001

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

PETER J. WELSH
CLERK OF COURT

s/ — Nicole R Reynolds
Signature of Clerk ar Deputy Clerk

 

 

 

ISSUED ON 2020-09-28 13:22:56, Clerk USDC MDPA
Case 4:20-cv-01761-MWB Document 3 Filed 09/28/20 Page 2 of 2

Civil Action No,: 4:20-CV-01761-MWB
PROOF OF SERVICE

(This section should not be filed with the court untess required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) the C; by of Philadel phic
was received by me on (date) 9 12 9 | 2020. ‘ _

O I personally served the summons on the individual at (place)

 

on (date) or

C) | left the summons at the individual's residence or usual place of abode with (name)

» 4 person of suitable age and discretion who resides there,
on(date)_ and mailed a copy to the individual's last known address; or

C I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

; OF

cy pion Fre\dec be « 788
COLLET le Bltve vlesu! anvke

O J retumed the summons unexecuted because

&F Other (specify) : ompt) fe save
del-chive La Toe Mayo’ Security Petail. 7.

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

[29/20 20 _tblle=—
Date Server's Signature
Pole =

fh < | lJ oon Process Seve
Printed natne and title

 

 

Server's Address

Additional information regarding attempted service, etc:

My. Falece re Buced Service Slated te preccor’ Ser ee to

mail the Com leint. Philadelphia Moy oc yim Kenney bees in
sdf romani Jve le possible could 19 Oy jrosure ,

Cily Hall is nod presetly ope fo the public,
Case 4 20-cv-O1761 MWE Document 3 Filed 09/28/20 Page 2 of 2

Civil Action Now: 4:20-CV-01761-MWRB
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. 8. Civ. P. 4 (U)

This summons for (name of individual and title, if any) Calg a f Pk ledelah, n
was received by me an (date) OF (AF Ji 40) ;

~| [personally served the summons on the individual at (place)

 

on (date) 1 OF

—! [left the summons at the individual's residence or usual place of abode with (name)

_ . a person of suilable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or
() | served the summons on (name of individual) . wilo is
designated by law to accept service of process on behalf of (name of organization)

on (date) . or

 

© Tretumed the summons unexecuted because or

o other (specify) : fersare | Sernce made Yen Steers

: ast (20 te vale o wu)
at el Ale @, Pala dolahes Pa , On dchall ov

H fern aahs =<
Tra
My fees are § for travel and § for services, for a total of §

{ declare under penalty of perjury that this information is true.

ot fre fror0 dha
Date Signature

Teale, ot he rey Fibs
iY Printed name and ttle J '

3649S Becléacal React
Manacta, FA S06 f

Server's Address

Additional information regarding attempted service, ete: Al trayil ey A ie Heb wr fT to
s u a
Security svat Las Oxswuececr tal eo ds paalZ net- accept rmne

The relone, For a moats Lagere lel ¥f. tasicber Cty Ay ot Hh feof
of dhe Creat Guard

  
    
 

 

 

Made with Scanner for Me

 
